DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2021 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 7 recites the limitation "the conductive trace of the integrated circuit." in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 7, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (PG Pub 2019/0198407; hereinafter Huang).

    PNG
    media_image1.png
    460
    863
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a semiconductor device 1 (para [0023-0041]) comprising: 
a base die 18 (para [0021]) having an active surface 50; and 
a backside surface 22, an integrated circuit 19 formed at the active surface (see Fig. 4A); 
a cap die 10 (para [0021]; “element”) having a top surface (top surface) and a bottom surface (bottom surface), the bottom surface of the cap die bonded to the backside surface of the base die (see Fig. 4A); 
a metal trace (not shown; para [0021]) formed over the top surface of the cap die (para [0021]; “antenna structure 32 can electrically connect to the interconnect 36 by way of conductive traces (not shown) disposed in or on the element 10”); 
a conductive via 36 (para [0021]; “interconnect”) formed through the base die and the cap die (see Fig. 4A), the conductive via interconnecting the metal trace and a conductive trace of the integrated circuit (para [0021]); and 
a cavity 30 formed under the metal trace (see Fig. 4A), a portion of the cap die remaining between the metal trace and the cavity (see Fig. 4A).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a metal layer (not shown; para [0024]) formed on sidewall surfaces 40,42 and a bottom surface 46 of the cavity 30 (para [0024]; “the cavity 30 can comprise coatings (not shown) on or at its inner periphery. For example, a first wall 40, a second wall 42, an upper surface 44 and/or an lower surface 46 can be coated with metal and/or an additional dielectric layer.”)
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the metal trace (not shown; para [0021]) is configured and arranged as an antenna coupled to the integrated circuit by way of the conductive via (para [0021]).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the conductive via 36 is formed as a coaxial connection (having a common vertical axis) between the metal trace (not shown) and the conductive trace of the integrated circuit 19 (see Fig. 4A).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a method comprising (para [0023-0041]) comprising: 
forming a cavity 30 in a cap die 10 (para [0021]; “element”); 
forming a metal trace (not shown; para [0021]) over a top surface of the cap die and the cavity (see Fig. 4A), a portion of the cap die located between the metal trace and the cavity (see Fig. 4A); 
bonding a bottom surface of the cap die 22 with a backside surface of a base die 18 (para [0021])(see Fig. 4A), the base die including an integrated circuit 19 formed at an active surface (bottom surface); and
interconnecting the metal trace and a conductive trace of the integrated circuit by way of a through via 36 (para [0021]; “interconnect”) formed through the cap die and the base die (see Fig. 4A).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a metal layer (not shown; para [0024]) formed on sidewall surfaces 40,42 and a bottom surface 46 of the cavity 30 (para [0024]; “the cavity 30 can comprise coatings (not shown) on or at its inner periphery. For example, a first wall 40, a second wall 42, an upper surface 44 and/or an lower surface 46 can be coated with metal and/or an additional dielectric layer.”)
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the metal trace (not shown; para [0021]) is configured and arranged as an antenna coupled to the integrated circuit by way of the conductive via (para [0021]).
Regarding claim 15, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the conductive via 36 is formed as a coaxial connection (having a common vertical axis) between the metal trace (not shown) and the conductive trace of the integrated circuit 19 (see Fig. 4A).
Regarding claim 17, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a semiconductor device 1 (para [0023-0041]) comprising: 
a base die 18 (para [0021]) having an active surface 50 and a backside surface 22, an integrated circuit 19 formed at the active surface (see Fig. 4A); 
a cap die 10 (para [0021]; “element”) having a top surface (top surface) and a bottom surface (bottom surface), the bottom surface of the cap die bonded to the backside surface of the base die (see Fig. 4A); 
an antenna 32 formed over the top surface of the cap die (see Fig. 4A); 
a conductive via 36 (para [0021]; “interconnect”) formed through the base die and the cap die (see Fig. 4A), the conductive via interconnecting the antenna and a conductive trace of the integrated circuit (para [0021]); and a cavity 30 formed under the antenna, a portion of the cap die remaining between the metal trace and the cavity (see Fig. 4A).
Regarding claim 18, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a metal layer (not shown; para [0024]) formed on sidewall surfaces 40,42 and a bottom surface 46 of the cavity 30 (para [0024]; “the cavity 30 can comprise coatings (not shown) on or at its inner periphery. For example, a first wall 40, a second wall 42, an upper surface 44 and/or an lower surface 46 can be coated with metal and/or an additional dielectric layer.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2.	Claim(s) 4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 3 and claim 17 respectively above.
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a bottom surface of the cavity 22 is separated from the antenna 32 by a predetermined distance (annotated “d1” in Fig. 4A above), the predetermined distance sufficient for propagation of a mmWave signal.
The recitations to “the predetermined distance sufficient for propagation of a mmWave signal” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., propagation of a mmWave signal) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the cavity 30 is formed in the cap die 10 (see Fig. 4A) before the cap die is bonded to the base die (para [0025-0027]).
Note: the limitation “the cavity is formed in the cap die before the cap die is bonded to the base die" as cited is merely a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art.  While not objectionable, the Office reminds Applicant that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how they are actually made. In re Hirao, 190 USPQ 15 at 17.  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above case law makes clear. See also MPEP 706.03(e) and MPEP 2113 [R-1]; thus, no patentable weight will be given to those process steps which do not add structural limitations to the final product.
Regarding claim 19, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches a bottom surface of the cavity 22 is separated from the antenna 32 by a predetermined distance (annotated “d1” in Fig. 4A above), the predetermined distance sufficient for propagation of a mmWave signal.
The recitations to “the predetermined distance sufficient for propagation of a mmWave signal” are properties and/or characteristics or the material compositions. The applied prior art, teaching a substantially identical apparatus, renders the claimed apparatus unpatentable because the claimed properties and characteristics (i.e., propagation of a mmWave signal) are presumed inherent. See MPEP 2112.01.
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).

3.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 10 above respectively, and further in view of Sakurai (PG Pub 2019/0312331; hereinafter Sakurai).
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the metal trace (not shown) and the top surface of the cap die 10, he does not explicitly teach “forming a dielectric layer on the top surface of the cap die, the metal trace formed on the dielectric layer.”

    PNG
    media_image2.png
    284
    353
    media_image2.png
    Greyscale

In the same field of endeavor, refer to Fig. 1B-provided above, Sakurai teaches an antenna substrate (para [0016-0040]) comprising: forming a dielectric layer 11 (para [0040]) disposed between a on a top surface of a cap die 20,30 (para [0044]), a metal trace 12 (para [0018]) formed on the dielectric layer (see Fig. 1B).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a dielectric layer on the top surface of the cap die, the metal trace formed on the dielectric layer, as taught by Sakaurai, to provide additional protection to the devices from environmental influences.

4.	Claim(s) 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 1 and claim 10 above respectively, and further in view of Hin et al. (US Patent No. 9,425,174; hereinafter Hin).
Regarding claim 8, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the active surface of the base die 18, he does not explicitly teach “a plurality of bond pads formed on the active surface of the base die, the plurality of bond pads configured for connection to a package substrate;
(Regarding claim 9) wherein the plurality of bond pads is connected to the package substrate by way of copper pillars or solder bumps.

    PNG
    media_image3.png
    234
    408
    media_image3.png
    Greyscale

In the same field of endeavor, refer to Fig. 1-provided above, Hin teaches an integrated circuit package 100 (col. 2, line 56 through col. 3, line 48) comprising: 
(Regarding claim 8) a plurality of bond pads 103A, 103B (col. 2, lines 64-65) formed on an active surface (bottom surface) of a base die 101 (col. 2, lines 62-65), the plurality of bond pads configured for connection to a package substrate 102 (col. 2, lines 58-62); 
(Regarding claim 9) wherein the plurality of bond pads is connected to the package substrate by way of copper pillars or solder bumps (col. 2, lines 64-65; “conductive pillars 103A and 103B may be copper pillars.”).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of bond pads configured for connection to a package substrate, as taught by Hin, in order to provide electrical communication with the an exterior environment.
Regarding claim 16, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the active surface of the base die 18, he does not explicitly teach “a plurality of bond pads formed on the active surface of the base die, the plurality of bond pads configured and arranged for interconnecting the integrated circuit with a printed circuit board or a package substrate.”
In the same field of endeavor, refer to Fig. 1-provided above, Hin teaches an integrated circuit package 100 (col. 2, line 56 through col. 3, line 48) comprising: a plurality of bond pads 103A, 103B (col. 2, lines 64-65) formed on an active surface (bottom surface) of a base die 101 (col. 2, lines 62-65), the plurality of bond pads configured and arranged for interconnecting the integrated circuit with a printed circuit board or a package substrate 102 (col. 2, lines 58-62).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of bond pads configured for connection to a package substrate, as taught by Hin, in order to provide electrical communication with the an exterior environment.

5.	Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 10 above, and further in view of Sumi (PG Pub 2011/0262736; hereinafter Sumi).
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 4A provided above, Huang teaches the cavity 30 can be filled with a dielectric material (para [0023]). He does not explicitly teach the dielectric material comprises “a quartz glass material.” 
In the same field of endeavor, Sumi teaches a dielectric filler material composition can comprise a “quartz; low-dielectric glass; and high-dielectric glass” (para [0049]).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the dielectric filler of Huang comprise a quartz material composition, as taught by Sumi, to increase the strength and stiffness of the cavity (para [0048]).
Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Wan et al. (US Patent No. 10,490,479) teaches a packaging of semiconductor device with antenna and heat spreader
	
Allowable Subject Matter
7.	Claim 5 and claim 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, a dielectric layer disposed between the metal trace and the top surface of the cap die.
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, a dielectric layer disposed between the antenna and the top surface of the cap die.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895